Conviction is for possessing intoxicating liquor in containers to which was not affixed a stamp or other valid evidence showing the payment of the tax due to the State of Texas. Punishment was assessed at a fine of ten dollars.
The liquor in question was in two bottles, being altogether less than a quart. It had been purchased in Louisiana. There was affixed to each bottle the stamp showing the payment of the tax due the U.S. Government and the State of Louisiana.
No evidence is found that appellant had the liquor for an illegal purpose in Texas.
The opinion in No. 19,012, Jake Horton v. State, decision rendered May 19, 1937 (page 488 of this volume), is controlling, calling for reversal.
The record also shows some argument which should not have been made. We do not discuss that question, however, as the first one mentioned disposes of the case.
The judgment is reversed and the cause remanded.
Reversed and remanded.